Exhibit 10.9
COMMISSION AND EXCLUSIVE AGENCY AGREEMENT
This Agreement is between Albrecht & Associates, Inc. (“Albrecht”) and Bank of
America, N.A., as trustee for the Williams Coal Seam Gas Royalty Trust
(“SELLER”).
     WHEREAS, SELLER is desirous of selling certain producing and non-producing
interests in oil and gas properties as shown in Exhibit “A” attached hereto (the
“Properties”) in accordance and subject to the terms of that certain Trust
Agreement of SELLER as set forth in Exhibit “B” attached hereto (the “Trust
Agreement”); and
     WHEREAS, Albrecht is desirous of acting as exclusive agent in the sale of
the Properties and earning a performance fee (the “Fee”) from the sale thereof:
IN CONSIDERATION OF THE PREMISES AND THE FOLLOWING MUTUAL COVENANTS THE PARTIES
AGREE THAT:
For a period ending February 28, 2011 (the “Term”), Albrecht shall
(i) diligently solicit potential buyers of the Properties and submit to SELLER
all offers received and (ii) perform those services as specifically described on
Exhibit “C” attached hereto and incorporated by reference herein.

1.   During the Term, Albrecht shall be entitled to and shall receive its Fee as
defined herein if the Properties are sold to any person, corporation,
partnership, company, or any entity whatsoever.   2.   SELLER agrees to pay
Albrecht a non-refundable retainer of $100,000 (one hundred thousand dollars) no
later than five business days following the execution of this contract.   3.  
At the closing of the sale of the Properties, SELLER agrees to pay to Albrecht
the following Fee, based upon the total aggregate sales price received by
SELLER.

      $200,000 plus 1% of the aggregate sales price

    For example, if the aggregate sales price is $10,000,000 (ten million
dollars), Albrecht shall receive a Fee of $300,000 (three hundred thousand
dollars). If the aggregate sales price is $100,000,000 (one hundred million
dollars), Albrecht shall receive a Fee of $1,200,000 (one million two hundred
thousand dollars).       The Fee shall be paid at closing of the sale of the
Properties except in the event a portion of the sales price is paid on a
deferred basis, in which case the Fee pyable with respect to such portion will
be payable when the Fee is actually received by the Seller. The $100,000
retainer fee discussed in Paragraph 4 shall be applied against any fees due
under this Paragraph 5.   4.   Other than the Fees described in Paragraph 4 and
5 above, Albrecht shall not be entitled to and shall not receive any
compensation or expense reimbursement whatsoever from SELLER.

1



--------------------------------------------------------------------------------



 



5.   Although Albrecht shall be the Exclusive Agent for this sale, it is
expressly agreed that Albrecht has no authority to commit SELLER to accept any
offer whatsoever for the Properties. SELLER shall have the sole and absolute
discretion to direct the conduct of any discussions with potential buyers, to
accept or reject the terms of any proposed transaction, or to consummate any
such transaction.   6.   All Fees and other sums payable by SELLER to Albrecht
pursuant to this Agreement shall be paid in cash, in immediately available
funds. Any such sums not paid when due shall accrue interest from the date due
until paid at a rate equal to the lesser of: (a) prime rate as announced from
time to time by Regions Bank (or its successor), plus four percent (4%), or
(b) the maximum permissible rate under applicable law.   7.   Neither party
shall ever be liable to the other as the result of any alleged breach of this
agreement for any damages exceeding the actual, direct, foreseeable damages
incurred by the non-breaching party, together with costs and expenses, including
attorneys’ fees, incurred in recovering such damages; and each party hereby
expressly waives any right that it may otherwise have to recover consequential,
exemplary, punitive, statutory, special, and/or indirect damages, or damages of
any type other than actual, direct, foreseeable damages resulting from breach of
this Agreement.   8.   SELLER hereby agrees to indemnify and hold harmless
Albrecht and its affiliates, and their respective owners, officers, directors,
employees, agents and representatives (collectively the “Albrecht Parties”) from
any and all losses or liabilities incurred by any of the Albrecht Parties,
including, but not limited to, attorneys’ fees and costs incurred in defending
any claim against any of the Albrecht Parties, resulting directly or indirectly
from the performance of Albrecht’s services hereunder; provided, however, such
indemnification shall not apply to any portion of any such loss or liability to
the extent it is found in a final judgment by a court of competent jurisdiction
to have resulted primarily from (i) the bad faith, gross negligence or willful
misconduct of Albrecht, or (ii) a breach of a material provision of this
Agreement by Albrecht if such breach continues uncured for a period of ten
(10) days after notice from SELLER to Albrecht of such breach.   9.   Albrecht
shall not disclose any confidential information of SELLER to a third party
unless and until such third party has executed a confidentiality agreement of a
form approved and executed by SELLER.   10.   This Agreement is performable, in
part, in Houston, Harris County, Texas and shall be construed and enforced in
accordance with the internal laws of the State of Texas (without reference to
conflict of law principles that would result in the application of the laws of
any other jurisdiction).

11. This Agreement may not be amended except by an instrument in writing signed
by each of the parties.
12. Albrecht may not assign this Agreement or its rights or interest hereunder
in any form or manner, without the prior written consent of SELLER.
13. The date of this Agreement is March 18, 2010.

2



--------------------------------------------------------------------------------



 



AGREED
Albrecht & Associates, Inc.

                     
By:
 
/s/ Robert A. Albrecht
      Date:  
3/26/10
   
Name:
  Robert A. Albrecht                
Title:
  President                
 
                   
SELLER
                   
 
                   
By:
  Bank of America, N.A., Trustee for                
 
  Williams Coal Seam Gas Royalty Trust       Date:  
3/18/10
   
 
                   
By:
 
/s/ Ron E. Hooper
         
 
   
Name:
  Ron E. Hooper                
Title:
  Senior Vice President                

 